Ray Thornton, Justice, dissenting. I respectfully dissent from the majority’s holding that, notwithstanding the latest legislative enactment establishing the requirements to run for the office, William Benton of Jefferson County cannot run for a position on the municipal court exercising jurisdiction over Jefferson County. The latest legislative enactment states: “Any candidate for municipal court judge shall meet all requirements now set by law, but residency in the municipality shall no longer be a requirement.” Ark. Code Ann. § 16-17-120(b)(2) (Repl. 1999) (emphasis added). The majority concludes that this statute, being general, cannot override the provisions of an earlier statute, Ark. Code Ann. § 16-17-108(dddd)(2)(A) (Repl. 1999) that states in part: The qualified electors of the city of Pine Bluff shall elect in addition to the presently elected municipal judge an additional municipal judge for the Second Division of the Pine Bluff Municipal Court. Id.(emphasis added). We have recently determined who are the qualified electors for the Pine Bluff Municipal Judge. In Foster v. Jefferson County Bd. of Election Comm’rs., 328 Ark. 223, 944 S.W.2d 93 (1997), we upheld countywide elections for the judge of the Pine Bluff Municipal Court, based upon a legislative enactment which stated in pertinent part: The office of Municipal Judge in any Municipal Court ... [in Jefferson County] . . . shall be voted upon by the qualified electors of the entire county ...[.] Act 181 of 1955. This decision remains in effect until and unless this court reverses Foster, supra. I believe that any person qualified as an elector for Pine Bluff Municipal Judge should not be barred as a candidate for that office. The reasoning of Foster, supra, that county residents should have the right to vote for a judicial position, supported in part by countywide taxes remains valid and reflects sound principles of public policy. Those principles have been reflected by the latest act of the legislature declaring specifically that residency in the city of Pine Bluff is not required to seek office as judge of this municipal court. I respectfully dissent.